DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “nearly” in claim 4 and 13 is a relative term which renders the claim indefinite. The term “nearly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case it is unclear what would our world not constitute nearly 500 nm in height as the range of heights encompassed by nearly is not established in the claims or specification. As such it is unclear how close to 500 nm a structure would have to be to read on the claims as it is unclear where the metes and bounds of the claim limitations lie.
Claim 13 is rejected as it describes a micron sized conical structure of 10-20pm covered in nanobumps of 500nm in height. It is unclear what is being claimed as the micron sized conical structure is described in units of picometers which are smaller than the nanometer bumps which are disposed on the conical structure. For the purposes of examination this limitation will be treated as if referring to 10-20 micrometers as all other references throughout the specification and claims refer to micrometers rather than picometers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Moon et al (US Patent Application Publication US 2014/0272291 A1).
Regarding claim 1, Moon discloses (Figure 1-6) a modified metal surface for condensation of fog, humidity and water vapor comprising scalable hierarchical micro-nanostructures (the surface of  aluminum contains Nano patterns to change a hydrophobic surface into an hydrophilic surface per paragraph 0048-0049), wherein the said metal is aluminium (per at least paragraph 0048) and scalable hierarchical micro-nanostructures are made of AlOOH/Al2O3 ( the nanostructures are boehmite ( AlO(OH)), aluminum oxide (Al2O3) or combinations thereof per at least paragraph 0046).
Regarding claim 2, Moon discloses (Figure 1-6) a modified metal surface for condensation of water vapor comprising scalable hierarchical micro-nano structures and 2O3 ( the nanostructures are boehmite ( AlO(OH)), aluminum oxide (Al2O3) or combinations thereof per at least paragraph 0046).
Regarding claim 5, Moon discloses the claim limitation of claim 1 above and Moon further discloses the scalable hierarchical AlOOH/Al2O3  micro-nano structures are prepared by etching process (etching is disclosed per paragraph 0008 and 0072).
Regarding claim 10, Moon discloses the claim limitation of claim 1 above and Moon further discloses the surface improves heat transfer efficiency of heat exchanger coils for applications in heating, air conditioning and used for condensation and water collection for atmospheric water generators (Moon discloses the using the disclose surface enhancements on the surface of an heat exchanger in an air conditioner per paragraph 0011).
Regarding claim 11, Moon discloses the claim limitation of claim 2 above and Moon further discloses the surface improves heat transfer efficiency of heat exchanger coils for applications in heating, air conditioning and used for condensation and water collection for atmospheric water generators (Moon discloses the using the disclose surface enhancements on the surface of an heat exchanger in an air conditioner per paragraph 0011).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moon et al (US Patent Application Publication US 2014/0272291 A1).
Regarding claim 6, Moon discloses the claim limitation of claim 1 above and Moon further discloses the metal surface is etched (etching is disclosed per paragraph 0008 and 0072). Claim 6 is/are considered product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product in that Moon teaches a etched 3, atmospheric H202, HF, HCl” is being treated as a product by process limitation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 7, Moon discloses the claim limitation of claim 1 above and Moon further discloses the metal surface is etched (etching is disclosed per paragraph 0008 and 0072). Claim 7 is considered product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product in that Moon teaches a etched structure but is silent as to the specific process of the etching. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation. In this case the claimed phrase “ an etching process involving soft chemistry using solution selected from glucose, sugars and amino acids.” is being treated as a product by process limitation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Patent Application Publication US 2014/0272291 A1) in view of Zhang et al. ("Bioinspired Special Wettability Surfaces: From Fundamental Research to Water Harvesting Applications", Small, vol. 13, no. 3, 9 December 2016 (2016-12-09)).
Regarding claim 3, Moon discloses the claim limitation of claim 1 above and Moon further discloses hierarchical AlOOH/Al2O3  micro-nanostructures with nanostructured bumps (nano protrusions of AlO(OH)), aluminum oxide (Al2O3) or combinations thereof per at least paragraph 0046), However Moon does not explicitly discloses comprise of micron-sized cones with nanostructured bumps. 
Zhang teaches a micro- nano structure of micron-sized cones with nanostructured bumps (seen in figure 15 and section 3.2.1 on page 13, a nanoscale structure is placed on the surface of conical wire (CCW)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophilic structure of Moon to be on a conical microstructure as disclosed by Zhang. Doing so would provide a shape for a water collection structure that can realize continuous fog collection with high efficiency as recognized by Zhang (per section 3.2.1 on page 13).
Regarding claim 4, Moon discloses the claim limitation of claim 1 above and Moon further discloses wherein the scalable hierarchical AlOOH/Al2O3 micro-nanostructures comprise nano-bumps of nearly 500 nm height (a is unclear what constitutes nearly 500 nm as noted in the rejection under 35 U.S.C. 112 above a structure in the range of 500 nm is disclosed by Moon disclose structures in the nanometer scale per paragraph 0027). Zhang teaches a structure teaches a micro- nano structure of micron-sized cones with nanostructured bumps (seen in figure 15 and section 3.2.1 on page 13, a nanoscale structure is placed on the surface of conical wire (CCW)). However Zhang is silent as to any specific range of 10-20 µm in height of the conical CCW structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Moon in view of Zhang to have a height of the conical structure of 10-20 µm in height since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Moon in view of Zhang would not operate differently with the claimed height and since the end of the cone would have a tip that would fall within the claimed range the device would function appropriately having the claimed height. Further, applicant places no criticality on the range claimed, indicating simply that dimensions are nearly within the claim range (per line 30 on page 3 of the originally field specification).
Regarding claim 8, Moon as modified discloses the claim limitation of claim 2 above and Zhang further discloses the hydrophilic- hydrophobic patterned regions are created by a coating or a printing technique including screen printing and spray coating ( printing is disclosed 
Regarding claim 9, Moon as modified discloses the claim limitation of claim 8 above and Zhang further discloses the hydrophilic-hydrophobic patterned regions are created by a coating or a printing technique including screen printing and spray coating ( printing is disclosed as a  means of forming super hydrophilic micropatterns per Zhang section 3.34 on pages 22-23). Claim 9 is considered product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product in that Moon teaches a etched structure but is silent as to the specific process of the printing. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation. In this case the claimed phrase “the ink used in the said printing or coating technique is graphenic /graphitic ink which are etch-resistant, hydrophobic, thermally conducting, and coatable or printable on a metallic surface” is being treated as a product by process limitation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 12, Moon discloses the claim limitation of claim 2 above and Moon further discloses hierarchical AlOOH/Al2O3  micro-nanostructures with nanostructured bumps (nano protrusions of AlO(OH)), aluminum oxide (Al2O3) or combinations thereof per at least paragraph 0046), However Moon does not explicitly discloses comprise of micron-sized cones with nanostructured bumps. 
Zhang teaches a micro- nano structure of micron-sized cones with nanostructured bumps (seen in figure 15 and section 3.2.1 on page 13, a nanoscale structure is placed on the surface of conical wire (CCW)). 

Regarding claim 13, Moon discloses the claim limitation of claim 2 above and Moon further discloses wherein the scalable hierarchical AlOOH/Al2O3 micro-nanostructures comprise nano-bumps of nearly 500 nm height (a is unclear what constitutes nearly 500 nm as noted in the rejection under 35 U.S.C. 112 above a structure in the range of 500 nm is disclosed by Moon disclose structures in the nanometer scale per paragraph 0027). Zhang teaches a structure teaches a micro- nano structure of micron-sized cones with nanostructured bumps (seen in figure 15 and section 3.2.1 on page 13, a nanoscale structure is placed on the surface of conical wire (CCW)). However Zhang is silent as to any specific range of 10-20 µm in height of the conical CCW structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Moon in view of Zhang to have a height of the conical structure of 10-20 µm in height since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Moon in view of Zhang would not operate differently with the claimed height and since the end of the cone would have a tip that would fall within the claimed range the device would function appropriately having the claimed height. Further, applicant places no criticality on the range claimed, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al. (US 20200088481 A1), Miljkovic et al. (US 20190330734 A1), Fukuta et al. (US 20120111549 A1), Terada (US 20110014432 A1) and Dubrow et al. (US 20060159916 A1), disclose micro/nano structures of the specified materials in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                            

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763